PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/775,984
Filing Date: 14 May 2018
Appellant(s): VITIELLO et al.



__________________
Harvey S. Kauget
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 20th, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 13th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that there is no motivation to the combination of Kakehata and Forbes because the “problem purportedly motivating the combination is already addressed by the primary Kakehata reference”.  Appellant states that this is so because Kakehata is directed towards thin gate dielectric (insulator) films and does not provide a specific example of depositing a layer of aluminum oxide followed by a layer of aluminum nitride as the gate insulating film.  Appellant goes through several examples (embodiments) provided in Kakehata in pages 12-15 of their arguments only to state that none of them anticipate this claimed structure.  However, the rejection is not based upon these examples anticipating this structure, but rather the combination of Kakehata and Forbes rendering such a structure obvious at the time of invention, so these arguments are not dispositive to the outstanding rejection.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kakehata itself does not provide an example using aluminum oxide and aluminum nitride layers as the gate insulating film.  However, Forbes is in the same semiconductor field and is also specifically directed towards these thin gate insulating(dielectric) .
In response to applicant's argument that Kakehata and Forbes are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references are in applicant’s field of endeavor (insulating layers used for semiconductor devices).
Along these same lines appellant argues that Kakehata is directed towards thinning a gate insulating (dielectric) film while Forbes is directed towards the insulating properties of a capacitor, in order to suggest these are directed towards different structures, these are NOT describing different structures.  Both are directed towards thin gate insulating (dielectric) films used in semiconductor devices.  The gate insulating film of Kakehata have capacitances that are tuned by controlling their thicknesses.  It is in the same field and directed towards the same structures as Forbes.  These references are highly analogous in purpose and structure.  Both Kakehata (in the abstract and throughout) and Forbes (e.g. in [0002] are directed towards thin gate insulator (dielectric) films for semiconductor devices.  The thinning consideration is found in both references (that is why Forbes states that the insulating film is thin in order to control the capacitance [0002]). 
Both references even teach that the device that the thin gate dielectric film they are directed towards is a part of can be a memory element and a CMOS device.  Kakehata teaches 
Appellant restates these same arguments on pages 17-24 and they are not convincing for the same reasons.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOEL G HORNING/Primary Examiner, Art Unit 1712       

                                                                                                                                                                                                 Conferees:


/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712         
                                                                                                                                                                                               /WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.